DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 09/15/2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No. 11,153,174 B2 (hereafter ‘174).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Claim 1 of the application is anticipated by claim 1 of ‘174 (A method comprising: at a server, receiving a client request for information; determining that the client request causes an anticipated overload state with respect to request-handling capabilities of the server, wherein the anticipated overload state is defined by a buffer threshold at which a buffer of the server is less than full; in response to the determining the anticipated overload state, returning a response to a client corresponding to the anticipated overload state; and deleting the client request for information).
 
Claims 2, 3 of the application is/are anticipated by claim 2 of ‘174 (returning a retry response instructing the client to retry the client request after a time delay). 

Claim 4 of the application is anticipated by claim 3 of ‘174 (the time delay is specified in the response).

Claims 5, 6 of the application are anticipated by claim 4 of ‘174 evaluating a request buffer counter and comparing the request buffer counter to the buffer threshold).

Claim 7 of the application is anticipated by claim 7 of ‘174 (communicating health-related information from the server to a component of the data service).

Claim 8 of the application is anticipated by claim 6 of ‘174 (determining, by a server comprising a processor, whether subsequent handling of an incoming client request from a client causes an anticipated overload condition with respect to request-handling capabilities of the server, wherein the anticipated overload condition is defined by a threshold at which a client request buffer of the server is less than full; in response to determining that subsequent handling of the incoming client request does not cause the anticipated overload condition, adding a request information entry associated with the incoming client request to the client request buffer and increasing a counter that tracks pending client requests in the client request buffer, and in response to determining that subsequent handling of the incoming client request causes the anticipated overload condition, deleting the incoming client request and returning a retry response to the client indicating that the client is to retry a corresponding client request; and removing, by the server, request information entries associated with client requests from the client request buffer, and for a removed request information entry, decreasing the counter, processing request data associated with the removed request information entry to obtain response data, and returning the response data in response to a served client request that corresponds to the removed request information entry). 

Claim 9 of the application is anticipated by claim 7 of ‘174 (the server is part of a data service, and wherein the server communicates health-related information with the data service, wherein the health-related information indicates that the server is currently operational within the data service).
Claim 10 of the application is anticipated by claim 8 of ‘174 (a load balancer of the data service coupled to the server and through which the incoming client request from the client is received at the server).

Claim 11 of the application is anticipated by claim 9 of ‘174 (subsequent handling of the incoming client request is determined to cause the anticipated overload condition, and wherein the retry response comprises time delay data that specifies how long the client is to delay before the corresponding client request is retried.)

Claim 12 of the application is anticipated by claim 9 of ‘174 (subsequent handling of the incoming client request is determined to cause the anticipated overload condition, and wherein the retry response comprises time delay data that specifies how long the client is to delay before the corresponding client request is retried.)

Claim 13 is anticipated by claim 11 of ‘174 (receiving an incoming client request for data at a server; evaluating a request buffer condition of a client request buffer to determine whether the client request causes an anticipated overload state with respect to a request-handling capability of the server, wherein the anticipated overload state is defined by a client request buffer threshold at which the client request buffer is less than full, and in response to the evaluating the request buffer condition determining that the incoming client request corresponds to the anticipated overload state, deleting the client request and returning a retry response to a client indicating that the client is to retry a corresponding client request; and in response to the evaluating the request buffer condition determining that the incoming client request does not correspond to the anticipated overload state, adding a request information entry associated with the incoming client request to the client request buffer and updating the request buffer condition.)

Claim 14, 15 are anticipated by claim 12 of ‘174 (returning the retry response to the client comprises instructing the client to retry the client request after a time delay, wherein the time delay is specified in the retry response.)

Claims 16, 17 are anticipated by claim 13 of ‘174 (the evaluating the request buffer condition comprises evaluating an overload counter that tracks a number of entries in the client request buffer and comparing the overload counter to the client request buffer threshold)

Claim 18 is anticipated by claim 14 of ‘174 (updating the request buffer condition comprises increasing the overload counter in conjunction with the adding the request information entry associated with the incoming client request to the client request buffer.)

Claim 19 is anticipated by claim 15 of ‘174 (removing request information entries associated with client requests from the client request buffer, and for a removed request information entry, decreasing the overload counter.)

Claim 20 is anticipated by claim 16 of ‘174 (processing request data associated with the removed request information entry to obtain response data, and returning the response data in response to a client request that corresponds to the removed request information entry.)

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 13-15 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ElArabawy et al. (US 2013/0298170, “ElArabawy”) in view of Iordache et al. (US 2015/0244639, “Iordache”) and Zavalkovsky et al. (US 2006/0089122, “Zavalkovsky”). All references were cited in the IDS on 09/15/2021.

For claim 1, ElArabawy discloses a system comprising:
a processor; and a memory that stores executable instructions which, when executed by the processor, facilitate performance of operations, the operations comprising:
receiving, at a node, receiving a client request for information (fig. 7A, [0086], a request for service is sent from a terminal to an access node);
determining that the client request causes an anticipated overload state with respect to request-handling capabilities of the node ([0082], [0086], [0087], predicting whether the access node is congested or overloaded by analyzing resource metrics (such as scheduler buffer occupancy of the access node)), 
in response to the determining the anticipated overload state, returning a response to the client corresponding to the anticipated overload state ([0086], when the access node is determined to be predicted overloaded/congested, sending an HTTP message with a retry-after response to the client for retrying the request after a delay);
deleting the client request for information ([0086], when congestion is detected, the request is discarded).
ElArabawy does not disclose the anticipated overload state is defined by a buffer threshold at which a buffer of the server is less than full.
Iordache discloses the anticipated overload state is defined by a buffer threshold at which a buffer of the server is less than full (fig. 2, [0084], if an incoming packet causes Average queue length to be greater than MaxTH (a maximum threshold queue value), the packet is dropped, fig. 7, step 700, [0800], MaxTH is a value based on traffic class is smaller than max queue size because it is shown in [0004] that maxTH corresponds to a value when queue is not full, also in [0005], the source is notified of the congestion)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Iordache’s teachings of Active Queue Management to ElArabawy’s system in order to better serve bursty flows and shorter queues (Iordache, [0004])
 ElArabawy-Iordache does not disclose the node is a server.
Zavalkovsky discloses the node is a server ([0023], access nodes can be servers).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zavalkovsky’s teachings of an access server to ElArabawy’s system in order to expand the node’s functionalities of ElArabawy to include server’s functionalities (such as functionalities of a Cisco Access Server).

For claim 2, ElArabawy-Iordache-Zavalkovsky discloses the returning the response to the client corresponding to the anticipated overload state comprises returning a retry response instructing the client to retry the client request (ElArabawy, [0086], HTTP retry-after response to the client indicating a delay before a service request is retried).

For claim 3, ElArabawy-Iordache-Zavalkovsky discloses the returning the response to the client corresponding to the anticipated overload state comprises returning a retry response instructing the client to retry the client request after a time delay (ElArabawy, [0086], HTTP retry-after response to the client indicating a delay before a service request is retried).

For claim 4, ElArabawy-Iordache-Zavalkovsky discloses the time delay is specified in the response (ElArabawy, [0086], HTTP retry-after response to the client indicating a delay before a service request is retried).

For claim 5, in addition to the rationale in claim 1, ElArabawy does not disclose the determining that the client request corresponds to the anticipated overload state comprises evaluating a request buffer counter.
Iordache discloses the determining that the client request corresponds to the anticipated overload state comprises evaluating a request buffer counter (fig. 2, Av>MaxTH, drop packets)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Iordache’s teachings of Active Queue Management to ElArabawy’s system in order to better serve bursty flows and shorter queues (Iordache, [0004])

For claim 6, for the same rationale in claim 5, ElArabawy-Iordache-Zavalkovsky discloses the evaluating the request buffer counter includes comparing the request buffer counter to the buffer threshold (YY, fig. 2, Av>MaxTH, drop packets).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Iordache’s teachings of Active Queue Management to ElArabawy’s system in order to better serve bursty flows and shorter queues (Iordache, [0004])

For claim 7, ElArabawy-Iordache-Zavalkovsky discloses the server is part of a data service (ElArabawy, fig. 7A, abstract, video service), and the operations further comprise: communicating health-related information from the server to a component of the data service (ElArabawy, [0087], access node communicates with core network about the congestion).

For claim 13, ElArabawy discloses one or more non-transitory machine-readable storage media having machine-executable instructions, which when executed perform operations, the operations comprising:
receiving an incoming client request for data at a node (fig. 7A, [0086], a request for service is sent from a terminal to an access node);
evaluating a request buffer condition of a client request buffer to determine whether the client request causes an anticipated overload state with respect to a request-handling capability of the node ([0082], [0086], [0087], predicting whether access node is congested or overloaded by analyzing resource metrics (such as scheduler buffer occupancy of the access node))
in response to the evaluating the request buffer condition determining that the incoming client request corresponds to the anticipated overload state, deleting the client request and returning a retry response to a client indicating that the client is to retry a corresponding client request ([0086], when the access node is determined to be overloaded/congested, the access node discards the incoming client request and returns a retry after response indicating a wait time for retrying the request); or
in response to the evaluating the request buffer condition determining that the incoming client request does not correspond to the anticipated overload state, adding a request information entry associated with the incoming client request to the client request buffer and updating the request buffer condition ([0084], if sufficient resources exist to support the new session, the new session is admitted, or kept in the buffer, and the scheduler buffer occupancy is increased).
ElArabawy does not disclose the anticipated overload state is defined by a client request buffer threshold at which the client request buffer is less than full.
Iordache discloses the anticipated overload state is defined by a client request buffer threshold at which the client request buffer is less than full (fig. 2, [0084], if an incoming packet causes Average queue length to be greater than MaxTH (a maximum threshold queue value), the packet is dropped, fig. 7, step 700, [0800], MaxTH is a value based on traffic class is smaller than max queue size because it is shown in [0004] that maxTH corresponds to a value when queue is not full, also in [0005], the source is notified of the congestion)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Iordache’s teachings of Active Queue Management to ElArabawy’s system in order to better serve bursty flows and shorter queues (Iordache, [0004])
ElArabawy does not disclose the node is a server.
Zavalkovsky discloses the node is a server ([0023], access nodes can be servers).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zavalkovsky’s teachings of an access server to ElArabawy’s system in order to expand the node’s functionalities of ElArabawy to include server’s functionalities (such as functionalities of a Cisco Access Server).

For claim 14, ElArabawy-Iordache-Zavalkovsky discloses the returning the retry response to the client comprises instructing the client to retry the client request after a time delay (ElArabawy, [0086]).

For claim 15, ElArabawy-Iordache-Zavalkovsky discloses the returning the retry response to the client comprises instructing the client to retry the client request after a time delay, wherein the time delay is specified in the retry response (ElArabawy, [0086]).
 
Claim(s) 8-9, 11, 12, 16-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ElArabawy in view of Iordache, Zavalkovsky, Jalinous (US 2008/0133300).

For claim 8, ElArabawy discloses a system comprising a processor of a node, wherein the processor:
processes an incoming client request from a client (fig. 7A, [0086], a request for service is sent from a terminal to an access node) and determines whether subsequent handling of the incoming client request causes an anticipated overload condition with respect to request-handling capabilities of the node ([0082], [0086], [0087], predicting whether access node resources (such as scheduler buffer occupancy) indicates congestion or overload), 
if subsequent handling of the incoming client request is determined to not cause the anticipated overload condition, the processor adds a request information entry associated with the incoming client request to a client request buffer ([0084], if sufficient resources exist to support the new session, the new session is admitted, or kept in the buffer),  
if subsequent handling of the incoming client request is determined to cause the anticipated overload condition, the processor deletes the incoming client request and returns a retry response to the client indicating that the client is to retry a corresponding client request a retry response after a time delay ([0086], when the access node is determined to be overloaded/congested, the access node discards the incoming client request) and sends an HTTP message with a retry-after response to the client for retrying the request after a delay)
ElArabawy does not disclose the anticipated overload condition is defined by a threshold at which a client request buffer of the server is less than full.
Iordache discloses the anticipated overload condition is defined by a threshold at which a client request buffer of the server is less than full (fig. 2, [0084], if an incoming packet causes Average queue length to be greater than MaxTH (a maximum threshold queue value), the packet is dropped, fig. 7, step 700, [0800], MaxTH is a value based on traffic class is smaller than max queue size because it is shown in [0004] that maxTH corresponds to a value when queue is not full, also in [0005], the source is notified of the congestion)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Iordache’s teachings of Active Queue Management to ElArabawy’s system in order to better serve bursty flows and shorter queues (Iordache, [0004])
ElArabawy does not disclose the node is a server.
Zavalkovsky discloses the node is a server ([0023], access nodes can be servers).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zavalkovsky’s teachings of an access server to ElArabawy’s system in order to expand the node’s functionalities of ElArabawy to include server’s functionalities (such as functionalities of a Cisco Access Server).
ElArabawy-Iordache-Zavalkovsky does not disclose the processor increases a counter that tracks pending client requests in the client request buffer;
the processor removes request information entries associated with client requests from the client request buffer, and for a removed request information entry, decreases the counter, processes request data associated with the removed request information entry to obtain response data, and
returns the response data in response to a client request that corresponds to the removed request information entry.
Jalinous discloses a processor increases a counter that tracks pending client requests in the client request buffer ([0159], adding a new request to the queue if the queue limit is not exceeded)
the processor removes request information entries associated with client requests from the client request buffer, and for a removed request information entry, decreases the counter, processes request data associated with the removed request information entry to obtain response data, and returns the response data in response to a client request that corresponds to the removed request information entry ([0159], this is known basics of queuing and de-queuing from Jalinous’s teachings, Jalinous teaches requests are added to the queue and processed (when de-queued), when a request is processed, queue limit is decreased).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jalinous’s teachings of a request queuing and de-queuing  to ElArabawy-Iordache-Zavalkovsky’s system in order to implement a request queue and preventing servers from being overloaded by checking the queue limit (Jalinous, [0159]).

For claim 9, ElArabawy-Iordache-Zavalkovsky-Jalinous discloses the server is part of a data service, and wherein the server communicates health-related information with the data service, wherein the health-related information indicates that the server is currently operational within the data service (ElArabawy, [0087], [0092], access node signals with server (core network) about the health /congestion status).

For claim 11, ElArabawy-Iordache-Zavalkovsky-Jalinous discloses the determining whether subsequent handling of the incoming client request causes an anticipated overload condition determines that the incoming client request causes the anticipated overload condition (ElArabawy, [0087], predicted congestion), the retry response indicates that the client is to retry the request after a time delay (ElArabawy, [0086]).

For claim 12, ElArabawy-Iordache-Zavalkovsky-Jalinous discloses the determining whether subsequent handling of the incoming client request causes an anticipated overload condition determines that the incoming client request causes the anticipated overload condition (ElArabawy, [0087], predicted congestion), and wherein the retry response indicates that the client is to retry the request after a time delay  based on time delay data in the retry response that specifies how long the client is to delay before the corresponding client request is retried (ElArabawy, [0086], Retry-After parameter to signal a waiting period before the client should attempt to reinitiate the session).

For claim 16, ElArabawy-Iordache-Zavalkovsky does not disclose the evaluating the request buffer condition comprises evaluating an overload counter that tracks a number of entries in the client request buffer.
Jalinous discloses the evaluating the request buffer condition comprises evaluating an overload counter that tracks a number of entries in the client request buffer ([0159]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jalinous’s teachings of a request queuing and de-queuing  to ElArabawy-Iordache-Zavalkovsky’s system in order to implement a request queue and preventing servers from being overloaded by checking the queue limit (Jalinous, [0159]).

	For claim 17, for the same rationale in claim 16, ElArabawy-Iordache-Zavalkovsky-Jalinous discloses the evaluating the overload counter includes comparing the overload counter to the client request buffer threshold (Jalinous, [0159]). 

For claim 18, ElArabawy-Iordache-Zavalkovsky does not disclose the updating the request buffer condition comprises increasing the overload counter in conjunction with the adding the request information entry associated with the incoming client request to the client request buffer. 
Jalinous discloses the updating the request buffer condition comprises increasing the overload counter in conjunction with the adding the request information entry associated with the incoming client request to the client request buffer (Jalinous, [0159], this is inherent from queueing or adding to the queue and dequeuing or removing from the queue).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jalinous’s teachings of a request queuing and de-queuing  to ElArabawy-Iordache-Zavalkovsky’s system in order to implement a request queue and preventing servers from being overloaded by checking the queue limit (Jalinous, [0159]).

For claim 19, ElArabawy-Iordache-Zavalkovsky does not disclose operations comprising removing one or more request information entries associated with one or more client requests from the client request buffer, and for a removed request information entry, decreasing the overload counter.
Jalinous discloses operations comprising removing one or more request information entries associated with one or more client requests from the client request buffer, and for a removed request information entry, decreasing the overload counter (Jalinous, [0159], this is inherent from queueing or adding to the queue and dequeuing or removing from the queue).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jalinous’s teachings of a request queuing and de-queuing  to ElArabawy-Iordache-Zavalkovsky’s system in order to implement a request queue and preventing servers from being overloaded by checking the queue limit (Jalinous, [0159]).

For claim 20, ElArabawy-Iordache-Zavalkovsky does not disclose operations comprising, processing request data associated with the removed request information entry to obtain response data, and returning the response data in response to a client request that corresponds to the removed request information entry.
Jalinous discloses operations comprising, processing request data associated with the removed request information entry to obtain response data, and returning the response data in response to a client request that corresponds to the removed request information entry (Jalinous, [0159], this is inherent from queueing or adding to the queue and dequeuing or removing from the queue and Jalinous’s teachings of monitoring number of requests in the queue).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jalinous’s teachings of a request queuing and de-queuing  to ElArabawy-Iordache-Zavalkovsky’s system in order to implement a request queue and preventing servers from being overloaded by checking the queue limit (Jalinous, [0159]).

Claim(s) 10 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ElArabawy in view of Iordache, Zavalkovsky, Jalinous, and Jain (US 2020/0074566).

For claim 10, ElArabawy-Iordache-Zavalkovsky-Jalinous does not discloses a load balancer of the data service coupled to the server, and wherein the incoming client request from the client is received at the server via the load balancer.
Jain discloses a load balancer of the data service coupled to the server, and wherein the incoming client request from the client is received at the server via the load balancer ([0151]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jain’s teachings of load balancing to ElArabawy-Iordache-Zavalkovsky-Jalinous’s system in order to simply maximize speed and capacity utilization and ensure that no one server is overworked (Jain, [0151])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452